Citation Nr: 1520796	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a foreign body embedded in the left forearm, also characterized as left arm muscle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to January 1949. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of that proceeding has been associated with the claims file. 

This appeal was previously before the Board in August 2011 and August 2012, at which times it was remanded for further development, to include obtaining a VA examination and opinion.  In April 2013, the Board denied service connection for residuals of a foreign body embedded in the left forearm (characterized as a left arm degenerative changes) but remanded the issue of entitlement to service connection for residuals of a foreign body embedded in the left forearm (characterized as left arm muscle disability) for further development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a foreign body embedded in the left forearm is manifested as a result of the Veteran's active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a foreign body embedded in the left forearm have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's a foreign body embedded in the left forearm which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for "pieces of steel in left arm" which he indicates he has had ever since he sustained an injury to his left forearm during active service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

As was noted in the April 2013 Board decision/remand, the Veteran's service treatment records are silent for any complaints of or treatment for a left arm disorder.  Specifically, the January 1949 separation examination found no significant abnormalities of the left upper extremity.  However, the Veteran is competent to provide statements with regard to any injury he experienced while in service, treatment received, and symptoms experienced.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, the Veteran asserts that he was using a chisel and hammer to remove a boiler grit on the U.S.S. Chicago when a fragment from the chisel broke loose and struck him in the left forearm.  The Veteran testified that he sought minimal medical treatment at the time (i.e., "at a trailer with a bunch of corpsman in it") and was told that the skin would simply grow around the fragment wound.  The Board found no reason to question the Veteran's credibility that a foreign body broke loose and struck him in the left forearm while on active duty.  Furthermore, a September 2011 VA left hand X-ray revealed a 3 millimeter metallic density in the soft tissue of the anterior forearm "compatible with the given history of prior injury."  As such, the Board found that the evidence was deemed to be medically consistent with the Veteran's claimed in-service injury. 

Pursuant to the April 2013 Board remand, the Veteran was afforded a VA muscle examination in September 2013 to determine whether there is any residual muscle impairment related to the foreign body.  The examiner diagnosed "foreign body in forearm" on the left side beginning 1947.  The examiner then opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.

As rationale for the opinion, the September 2013 VA examiner wrote that the Veteran described pain and weakness in the left forearm ever since a tiny metal fragment became imbedded in it in 1947.  The examiner noted that, upon physical examination of the Veteran's left forearm, there was weakness in the extrinsic muscles of the left hand, and weakness in muscles of the left forearm, both flexor and extensor.  However, when he had his last VA examination in September 2011, no weakness was found in these muscles.

The examiner further noted that VA treatment records showed that the Veteran experienced a possible TIA (transient ischemic attack) in January 2013.  At that time, strength in both hands was checked several times, and each time the strength was equal in left and right, either 4/5 bilaterally or 5/5 bilaterally.  Additionally, the Veteran was seen by neurology specialist during that hospital stay and their consultation note dated in January 2013 does not show any focal weakness.  The examiner wrote that it was very hard to explain how the retained metal fragment which has been there since 1947 could suddenly affect the strength/muscles in the
arm 66 years later.  Retained metal fragments rarely cause symptoms.  It is possible to postulate how a metal fragment could pass through an extremity and perhaps do some damage as it passes through, or "slices" through.  However, if it does not pass
all of the way through, it is even less likely to do damage; there is only an entrance opportunity for damage, not the additional damage of an exit pathway.  Also, with this Veteran, even if the metal fragment had damaged the flexor tendons, there was no way to explain weakness in the extensor ligaments of the forearm as those tendons are on the opposite side of the forearm, separated by the bones of the Veteran's forearm from the site of the tiny metal fragment.

Additionally, as discussed above we would expect to see concrete findings by
examination sooner than 66 years after the event, if there had truly been damage to the muscles or ligaments of the forearm.  The examiner wrote that she considered service treatment records, private treatment records, and VA medical records in arriving at the conclusion.  Thus, the examiner concluded, after a review of medical
records, taking a history, performing a physical examination and a review of the
medical literature, the weakness in the muscles of the Veteran's left forearm was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and
is at least as likely as not permanently aggravated or a result of other factors which have exerted an effect much more recently. 

Also, the examiner wrote that the condition was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  

In this case, the Board finds that the evidence supports a grant of service connection for foreign body embedded in the left forearm.  As to a current disability, as above a September 2011 VA left hand X-ray revealed a 3 millimeter metallic density in the soft tissue of the anterior forearm "compatible with the given history of prior injury" and the September 2013 VA examiner diagnosed "foreign body in forearm" of the left.  Therefore, the Board finds that the record establishes a 
current disability. 
As to an in-service incurrence of an injury, as above the Board found in the April 2013 decision that the evidence was deemed to be medically consistent with the Veteran's claimed in-service injury. 

As to a relationship between the in-service injury and the current disability, the September 2011 and September 2013 examiner's both opined that the retained foreign body in the Veteran's forearm was incurred during the Veteran's military service.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Given these opinions, the Board also finds that the most competent and credible evidence of record establishes a nexus between the claimed in-service injury and the present disability.  See Davidson, supra. 

While the September 2013 VA examiner expressly opined that any current weakness of the left forearm could not be related to the foreign body embedded in the left forearm, the Board notes that just because the foreign body embedded in the left forearm may be asymptomatic does not mean that it is not a disability for VA compensation purposes.  Significantly, 38 C.F.R. § 4.56, indicates that objective findings of muscle injury include metallic fragments retained in muscle tissue.  Also, in Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006) the Court of Appeals for Veteran's Claims found that the Board's decision to assign a "slight" (noncompensable) rating for metallic fragments in an arm muscle upon the uncontested finding that the appellant was "essentially asymptomatic" was not a misapplication of the regulation as a matter of law.  Finally, the fact that the Veteran's "foreign body" is seemingly asymptomatic is something that should be addressed when assigning a rating rather than in a service connection analysis.  

In summary, based on the totality of the medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for a foreign body embedded in the left forearm.


ORDER

Service connection for foreign body embedded in the left forearm is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


